                                                       Case 3:18-cv-00527-LRH-WGC Document 90 Filed 12/17/20 Page 1 of 5



                                                       Bart K. Larsen, Esq.
                                                   1   Nevada Bar No. 8538
                                                       Kyle M. Wyant, Eq.
                                                   2   Nevada Bar No. 14652
                                                       SHEA LARSEN
                                                   3   1731 Village Center Circle, Suite 150
                                                       Las Vegas, Nevada 89134
                                                   4   Telephone: (702) 471-7432
                                                       Fax: (702) 926-9683
                                                   5   Email: blarsen@shea.law
                                                              kwyant@shea.law
                                                   6
                                                       Attorneys for Defendant
                                                   7   KENNETH CANNATA
                                                   8

                                                   9                              UNITED STATES DISTRICT COURT

                                                  10                                       DISTRICT OF NEVADA

                                                  11
          1731 Village Center Circle, Suite 150




                                                       HP TUNERS, LLC, a Nevada limited liability            CASE NO. 3:18-CV-00527-LRH-WGC
                                                  12   company;
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                                                                             DEFENDANT KENNETH
                                                  13
                    (702) 471-7432




                                                                              Plaintiff,                     CANNATA’S MOTION TO REDACT
                                                                                                             OR SEAL SPECIFIED EXHIBIT
                                                  14           vs.                                           AND INFORMATION CONTAINED
                                                                                                             IN CANNATA’S OPPOSITION TO
                                                  15   KENNETH CANNATA,                                      PLAINTIFF’S MOTION FOR WRIT
                                                                                                             OF ATTACHMENT [ECF NO. 86]
                                                  16                          Defendants.                    AND CORRESPONDING
                                                                                                             DECLARATION [ECF NO. 87]
                                                  17

                                                  18

                                                  19          Pursuant to Local Rule 10-5, Defendant Kenneth Cannata (“Cannata”), by and through its
                                                  20   counsel of record, hereby files this Motion to Redact or Seal Specified Exhibits and Information
                                                  21   contained in Cannata’s Opposition to Plaintiff’s Motion for Writ of Attachment [ECF No. 86] and
                                                  22   Corresponding Declaration [ECF No. 87]. Specifically, Cannata seeks to redact/seal information
                                                  23   contained within his Opposition to Plaintiff’s Motion for Writ of Attachment as well as
                                                  24   information contained in his corresponding Declaration and Exhibit A thereto.
                                                  25          Cannata seeks an order from this Court authorizing the filing of the redactions contained
                                                  26   in Cannata’s Opposition to Plaintiff’s Motion for Writ of Attachment [ECF No. 86] (the
                                                  27   “Opposition”) as well as the Cannata’s Declaration in Support thereto [ECF No. 87] (the
                                                  28

                                                                                                    -1-
                                                       Case 3:18-cv-00527-LRH-WGC Document 90 Filed 12/17/20 Page 2 of 5




                                                   1   “Declaration”), for which corrected images and notices of the same were filed as ECF No. 88 and

                                                   2   ECF No. 89, respectively.

                                                   3          DATED this 17th day of December 2020.

                                                   4                                                         SHEA LARSEN
                                                   5

                                                   6                                                         /s/ Bart K. Larsen, Esq.
                                                                                                             Bart K. Larsen, Esq.
                                                   7                                                         Nevada Bar No. 8538
                                                                                                             Kyle M. Wyant, Esq.
                                                   8                                                         Nevada Bar No. 14652
                                                                                                             1731 Village Center Circle, Suite 150
                                                   9                                                         Las Vegas, Nevada 89134
                                                                                                             Attorneys for Kenneth Cannata
                                                  10

                                                  11   I.     INTRODUCTION
          1731 Village Center Circle, Suite 150




                                                  12          On or about June 6, 2019, this Court entered an Order granting Cannata and Plaintiff HP
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                  13   Tuners, LLC’s (“Plaintiff”) stipulation for protective order (the “Protective Order”) [ECF No. 30].
                    (702) 471-7432




                                                  14   The Protective Order outlines various types of “Confidential” information, which includes non-

                                                  15   public documents relating to the business and dealings of the parties. Cannata timely filed his

                                                  16   Opposition and Declaration on December 15, 2020. On December 17, 2020, Plaintiff’s counsel

                                                  17   contacted Cannata’s counsel to request that certain information contained in the Opposition and

                                                  18   Declaration as well as Exhibit A to the Declaration be designed as “confidential” under the

                                                  19   Protective Order and requested that Cannata take action to redact such information and documents

                                                  20   from the publicly filed versions of the Opposition and Declaration. Cannata’s counsel agreed to

                                                  21   accommodate these requests.      Accordingly, Cannata respectfully requests that this Court grant

                                                  22   this Motion and authorize Cannata’s filing of the redactions contained in his corrected filing of his

                                                  23   Opposition and Declaration.

                                                  24   II.    LEGAL STANDARD

                                                  25          Public “access to judicial records is not absolute.” Kamakana v. City & Cnty. Of Honolulu,

                                                  26   447 F.3d 1172, 1178-79 (9th Cir. 2006). Although a strong presumption of public access to judicial

                                                  27   records exists, information such as “confidential business information, proprietary technology, and

                                                  28   trade secrets are routinely protected by filing under seal….” Collectors Coffee Inc. v. Blue Sunsets,


                                                                                                       -2-
                                                       Case 3:18-cv-00527-LRH-WGC Document 90 Filed 12/17/20 Page 3 of 5




                                                   1   LLC, No. 2:17-cv-01252-JCM, 2017 U.S. Dist. LEXIS 96273 (D. Nev. June 21, 2017).

                                                   2   Additionally, the public’s interest in accessing court records is diminished when the document and

                                                   3   confidential information therein is included with a non-dispositive motion as opposed to a

                                                   4   dispositive motion. See Kamakana, 447 F.3d at 1179.

                                                   5          Indeed, when the motion to be sealed/redacted (or the documents attached thereto) is a

                                                   6   dispositive motion—i.e., summary judgment or a motion to dismiss—the party seeking to

                                                   7   redact/seal must show a compelling reason as to why sealing or redaction is necessary. Id.

                                                   8   However, when there is a “discovery document [attached] to a non-dispositive motion” the normal

                                                   9   presumption of access to judicial records is rebutted, and the party seeking to seal or redact only

                                                  10   need to show that “good cause” exists to protect this information from the public eye. Id. at 1179-

                                                  11   80. Put differently, a good cause showing will suffice to keep sealed records attached to
          1731 Village Center Circle, Suite 150




                                                  12   nondispositive motions. Id.
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                  13          Here, the pleading at issue which is sought to be redacted/sealed is a response to a Motion
                    (702) 471-7432




                                                  14   for Prejudgment Writ of Attachment. This is not a dispositive motion as it will not effectively

                                                  15   resolve all issues in this matter. As such, the good cause standard applies. As is shown below,

                                                  16   good cause exists to redact/seal the information contained in Cannata’s Response/Opposition to

                                                  17   the Motion for Prejudgment Writ of Attachment as well as his supporting Declaration thereto.

                                                  18   III.   GOOD CAUSE EXISTS TO GRANT THE MOTION AND ALLOW FOR
                                                              REDACTION OF THE SPECIFIED PORTIONS OF CANNATA’S OPPOSITION
                                                  19
                                                              TO PLAINTIFF’S MOTION FOR PREJUDGMENT WRIT AND SUPPORTING
                                                  20          DECLARATION THERETO

                                                  21          Applying the good cause standard from Kamakana, the Motion should be granted based on

                                                  22   the language of the Protective Order stipulated to between the parties, as well as this Court’s

                                                  23   comments to the same, and the fact that the information sought to be redacted/sealed is private

                                                  24   business information and dealings between the parties.

                                                  25          The Protective Order defines “Confidential Material” as:

                                                  26          2.1 “Confidential” material shall include the following documents and tangible
                                                              things produced or otherwise exchanged: business records and employee files;
                                                  27          documents relating to expertise and knowledge, including automotive tuning data
                                                              and data related to other types of vehicles; documents relating to undisclosed
                                                  28

                                                                                                      -3-
                                                       Case 3:18-cv-00527-LRH-WGC Document 90 Filed 12/17/20 Page 4 of 5



                                                              advertising and marketing; management communications; pricing information;
                                                   1          agreements with employees and non-parties; technical information about a party’s
                                                   2          products or anticipated products; communications and other nonpublic
                                                              documents relating to the business and dealings of the parties.
                                                   3
                                                       [ECF No. 30] (emphasis supplied). The Protective Order goes on to authorize, at ¶ 4.4, parties to
                                                   4
                                                       seek permission from the Court to file material under seal. Id. The Court also added comments at
                                                   5
                                                       the end of the Protective Order, requiring any motion to seal to comply with the requirements of
                                                   6
                                                       Kamakana. Here, all of the information requested to be sealed complies with the foregoing
                                                   7
                                                       requirements, and the Motion should be granted.
                                                   8
                                                              Specifically, by way of this Motion, Cannata seeks to redact/seal:
                                                   9
                                                              -   Pg. 4, lines 3-23, including footnote 5, of Cannata’s Opposition to Plaintiff’s Motion
                                                  10              for Prejudgment Writ of Attachment [ECF No. 86];
                                                              -   Pg. 2, lines 9-28, and pg. 3, lines 1-2 of Cannata’s corresponding Declaration in Support
                                                  11              of his Opposition [ECF No. 87], which contains the same information sought to be
          1731 Village Center Circle, Suite 150




                                                  12              redacted in the Opposition; and,
               Las Vegas, Nevada 89134




                                                              -   The entirety of Exhibit A to Cannata’s Declaration, which is the documentation
SHEA LARSEN




                                                  13              supporting the statements made in the Opposition and supporting Declaration thereto.
                    (702) 471-7432




                                                  14   Good cause exists to redact/seal this information because the public’s interest in the same does not

                                                  15   outweigh the confidential nature of such information.

                                                  16   IV.    CONCLUSION

                                                  17          Accordingly, Cannata respectfully requests that his Opposition [ECF No. 86], and

                                                  18   corresponding Declaration and Exhibit A thereto [ECF No. 87] remain redacted.

                                                  19          DATED this 17th day of December 2020.

                                                  20
                                                                                                            SHEA LARSEN
                                                  21
                                                                                                            /s/ Bart K. Larsen, Esq.
                                                  22                                                        Bart K. Larsen, Esq.
                                                                                                            Nevada Bar No. 8538
                                                  23                                                        Kyle M. Wyant, Esq.
                                                                                                            Nevada Bar No. 14652
                                                  24                                                        1731 Village Center Circle, Suite 150
                                                                                                            Las Vegas, Nevada 89134
                                                  25
                                                                                                            Attorneys for Kenneth Cannata
                                                  26

                                                  27

                                                  28

                                                                                                      -4-
                                                       Case 3:18-cv-00527-LRH-WGC Document 90 Filed 12/17/20 Page 5 of 5




                                                   1                                   CERTIFICATE OF SERVICE

                                                   2          I hereby certify that on December 17, 2020, I electronically transmitted the foregoing

                                                   3   DEFENDANT KENNETH CANNATA’S MOTION TO REDACT OR SEAL SPECIFIED

                                                   4   EXHIBIT AND INFORMATION CONTAINED IN CANNATA’S RESPONSE TO

                                                   5   PLAINTIFF’S      MOTION       FOR     WRIT     OF    ATTACHMENT          [ECF     NO.   86]   AND

                                                   6   CORRESPONDING DECLARATION [ECF NO. 87] to the Office of the Clerk of the United

                                                   7   States District Court, District of Nevada, using the CM/ECF System, for filing and transmittal of

                                                   8   a Notice of Electronic Filing to the CM/ECF registrants listed for this matter.

                                                   9

                                                  10

                                                  11                                                 By: /s/ Bart K. Larsen, Esq.
          1731 Village Center Circle, Suite 150




                                                  12
               Las Vegas, Nevada 89134
SHEA LARSEN




                                                  13
                    (702) 471-7432




                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28

                                                                                                      -5-
